Plaintiffs complain that the judgment heretofore rendered in this case, though purporting to be in their favor, is unenforceable.
This objection could well be met with the observation that it is as enforceable as the unexecuted portion of the contract entered into by them. Courts cannot contract for the parties; their power being limited to construing and enforcing contracts as made. While it is not our function or intention to point out how judgments may be executed, we will say that in our view the judgment can be made effective by a proper putting in default by either party. We believe that the district judge and know that this court tried to make an equitable disposition of a most indefinite and unsatisfactory situation. This is reasonably accomplished by our former judgment, which is now reinstated and made the final judgment of this court.